 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    FREDERICK O SILVER,                                   Case No. 2:18-cv-01106-JAD-CWH
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    STEVEN B. WOLFSON, et al.,
10                           Defendants.
11

12          Presently before the court is pro se plaintiff Frederick O Silver’s application to proceed in

13   forma pauperis (ECF No. 1), filed on June 21, 2018.

14          Also before the court are plaintiff’s motions for permission for electronic case filing (ECF

15   Nos. 2, 6), filed on June 21, 2018 and July 6, 2018.

16          Also before the court are plaintiff’s motions for inquiry on the status of his case (ECF

17   Nos. 9, 10), filed on August 29, 2018 and November 8, 2018.

18          Also before the court is plaintiff’s motion to proceed in forma pauperis (ECF No. 11),

19   filed on December 12, 2018.

20          Also before the court is plaintiff’s motion to amend the complaint (ECF No. 13), filed on

21   December 12, 2018.

22   I.     IN FORMA PAUPERIS APPLICATION

23          Plaintiff submitted the declaration required by 28 U.S.C. § 1915(a) showing an inability to

24   prepay fees and costs or give security for them on June 21, 2018. (IFP Application (ECF No. 1).)

25   Plaintiff also filed a second motion to proceed in forma pauperis that requests the court to grant

26   his initial in forma pauperis application. (IFP Application (ECF No. 11).) However, on January

27   3, 2019, plaintiff filed a subsequent case in which he paid the $400.00 filing fee. See Silver v.

28   Wolfson, 2:19-cv-00032-APG-PAL (ECF No. 1). Given that plaintiff paid the filing fee in a
 1   subsequent case, it is unclear to the court whether plaintiff is indigent and unable to prepay the

 2   filing in this case. As such, the court therefore denies plaintiff’s applications to proceed in forma

 3   pauperis without prejudice. Plaintiff must either file a new and current application to proceed in

 4   forma pauperis or pay the full filing fee for this action.

 5            Plaintiff has also filed a motion to amend the complaint. If plaintiff chooses to submit a

 6   new in forma pauperis application, the amended complaint must be attached. The court will

 7   therefore deny plaintiff’s motion to amend the complaint without prejudice, pending the

 8   resolution of the filing fee matter. The court will also deny plaintiff’s motions for permission for

 9   electronic case filing without prejudice. Plaintiff may refile a motion for electronic filing once

10   the in forma pauperis application and filing fee issue is resolved.

11   II.    MOTIONS FOR INQUIRY

12          Plaintiff moves the court for the status of his case and the status of the aforementioned

13   case filings. Given that the court resolved plaintiff’s various filings, plaintiff’s motions for

14   inquiry are granted. Plaintiff is further advised that due to the large number of civil actions

15   pending before the court, the court is unable to respond to individual inquiries regarding case

16   status. Further, the court resolves motions and filings in the order in which they are received.

17   Plaintiff should keep the court apprised of any changes to his address to continue to receive any

18   information regarding his case.

19   III.   CONCLUSION

20          IT IS THEREFORE ORDERED that plaintiff Frederick O Silver’s application to proceed

21   in forma pauperis (ECF No. 1) is DENIED without prejudice.

22          IT IS FURTHER ORDERED that plaintiff either submit a new and current application to

23   proceed in forma pauperis or pay the $350.00 filing fee, plus the $50.00 administrative fee,

24   within 30 days from the date of this order.

25          IT IS FURTHER ORDERED that plaintiff’s failure to timely comply with this order will

26   result in a recommendation that this case be dismissed.

27          IT IS FURTHER ORDERED that plaintiff’s motions for permission for electronic case

28   filing (ECF Nos. 2, 6) are DENIED without prejudice.


                                                   Page 2 of 3
 1          IT IS FURTHER ORDERED that plaintiff’s motions for inquiry on the status of his case

 2   (ECF Nos. 9, 10) are GRANTED.

 3          IT IS FURTHER ORDERED that plaintiff’s motion to proceed in forma pauperis (ECF

 4   No. 11) is DENIED without prejudice.

 5          IT IS FURTHER ORDERED that plaintiff’s motion to amend the complaint (ECF No. 13)

 6   is denied without prejudice.

 7

 8          DATED: January 16, 2019

 9
                                                      C.W. HOFFMAN, JR.
10                                                    UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                             Page 3 of 3
